Title: From George Washington to Joshua Barney, 24 March 1784
From: Washington, George
To: Barney, Joshua

 

Sir,
Mount Vernon 24th March 1784.

Your Letter of the 6th only came to hand the 22d—I thank you for your care of the Packages sent by the Marqs de la Fayette, for which I will send a Carriage in the course of two or three days —In the mean while, if you would be so obliging as to have them deposited at the lodgings of Mr Jefferson, a Delegate in Congress at Annapolis, from this State, it would oblige me—If you will be pleased to let me know what expences have attended these packages, the money shall be paid to your order. I am Sir Yr most obt humble Servt

G: Washington

